Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 09/27/2021. Claims 1-20 have been examined. 

Examiner Note: 
Double Patenting analysis: With regards to a potential double patenting rejection, the examiner checked the parent application Patent  No. US 11165634 with regards to the instant application and they are different from each other . Therefore, a potential double patenting rejection is not applicable at this time. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 8-20 are rejected under 35 USC 101 because the claimed invention is directed towards nonstatutory subject matter. 
The claim 8 is drawn towards  “ a computer readable medium.” The examiner checked the specification and the specification recites “ [00175] Computer readable media may be any available media that can be  accessed by processor and includes both volatile and non-volatile media, removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media”. 
Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skilled in the art (MPEP 2111), the claims as a whole cover both transitory and non-transitory medium.  A transitory medium does not fall into any of the four statutory categories of invention.  The examiner suggests amending the claim to recite “ a non transitory computer readable medium”
Claim 15 recites a “multi-tenant cloud system data center ” comprising “an admin service”, “data stored coupled to the admin service” “a replication service”. The Examiner interprets these services to comprise only computer software. The claim fails to include at least one structural element/limitation. Therefore the claimed subject matter as whole fails to fall within the definition of a patentable eligible category of subject matter and fails to meet the requirements of 35 USC § 101.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 15, the claim recites “the data center”. It is unclear what the data center is referring to. It unclear if the data center is referring to system data center in the preamble. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
Note: If the data center is referring to the system data center in preamble , then the limitations  of the second data center is out of the scope of the claim 15, since claim 15 will be directed to data center and not both  data centers. For purpose of examination, the examiner will interpret the system comprises both the data center and second data center. 

 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,8,10-11,15,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over of Barton et al. U.S. Publication No. US 2016/0057229A1 (Barton hereinafter) in view of Karkhanis et al. U.S. Patent No. US 9,547,858 B2 (Karkhanis hereinafter) 
Regarding claim 1,
Barton  teaches a method of operating a multi-tenant cloud system, the method comprising: 
the first data center receiving an Application Programming Interface (API) request for the first client corresponding to a change to the resources, and generating a change log and corresponding change event message in response to the API request (¶ 130 - this is done through the use of the standard APis used for containers, so that a user can ask for the listing of "datafile. segments", update a particular segment, or append to datafile by sending a new file object to the container "datafile. Segments." In one embodiment, the standard list/update/write/delete commands can similarly be used for segment modification. In a further embodiment, writes to the segment container are transparently synchronized with changes to the manifest so that the manifest is updated automatically. In another embodiment, the manifest is updated explicitly). 
computing a first hash corresponding to the first tenant ID of the change log to determine a first partition of a first queue at the first data center; and the first data center pushing the change event message to the second data center via an API call (¶  0065 - The  replicator compare stored entities in their storage pool 214 with each replica of that stored entity in other storage pools 214 in the file storage system 100 to ensure that all related replicas contain the latest version of the stored entity. In one embodiment, object replicators may use a hash list to quickly compare subsections of partitions, while container replicators and account replicators may use a combination of hashes and shared storage account metadata. In one embodiment, replicator updates of stored entities are push based. For example, replicators may compare the replica stored entities in their storage pools 214 with related replica stored entities in other storage pools in the file storage system 100, and if the replicator determines there is a difference between the replicas the replicator may then push the data that related replica stored entities in other storage pools need in order to be up to date. In one embodiment, the pushed updates include resyncing replicas to efficiently provide only the data needed by the out-of-date replica. Account and container replicators may either push missing data over HTTP or resync whole database files in the event it is determined that a push update will be inefficient – ¶  0065 - In one embodiment, APis for Ring, Account, Container, and other services are defined in terms of REST calls, typically executed over HTTP- Note, the examiner interprets the tenant ID as equivalent the user 202 of data center that has a user account as shown in Fig.3; ¶0034). 

 wherein, in response to receiving the change event message, the second data center is configured to compute a second hash corresponding to the first tenant ID of the change log to determine a second partition of a second queue at the second data center, the first partition of the first queue equal to the second partition of the second queue (¶  0069 - object replicators associated with a storage pool 214 may use techniques known in the art, such as those used with the resync algorithm, on remote storage pools to determine appropriate data to push data to remote storage pools. However, as object replication times may increase using this method when the file storage system 100 gets sufficiently large, a hash of the contents for each suffix directory may instead be saved to a per-partition bashes file, and the bash for a given suffix directory is then invalidated when the contents of that suffix directory are modified. The object replicator may then read these hash files, calculate any invalidated hashes, and transmit the hashes to each remote storage pool 214 that should hold the partition, and only suffix directories with differing hashes on the remote server are then resynced. After pushing data to the remote storage pools 214, each resynced suffix directory has its hashes recalculated – ¶  0067 - After all new records have been pushed to the remote database, the syncab!e (which lists which remote databases a local database is m sync with) of the local database is pushed to the remote database so the remote database knows it's now in sync with database 'that the local database bas previously synchronized with. If a database replica (e.g., an account replica or container replica) is found to be missing entirely from a storage pool 214 that it should exist in – ¶  0039 - The mapping of a given partition to a plurality of storage pools 214 creates a plurality of partition replicas of that partition (e.g., equal to the number of storage pools 214 the partition is mapped to.) For example, when a given partition is mapped to 3 storage pools 214 that are in different zones, 3 partition replicas of that partition are created).  


Barton teaches allowing the client to authenticate to the data centers (¶  0087). However, Barton does not explicitly teach 
at a first data center, authenticating a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources

Karkhanis teaches 
at a first data center, authenticating a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources (Abstract, Col 1,lines 25-40 - a system comprises a plurality of data centers communicatively coupled by a network. The data centers include an assigned data center and a second data center. The assigned data center receives a request for a session, determines the session passes authentication, and communicates session information to the second data center indicating the session passes authentication. The assigned data center also receives a first message comprising a first portion of transaction information and communicates synchronization data for replicating the first portion of transaction information at the second data center. The second data center receives a second message comprising a second portion of transaction information. The system facilitates a financial transaction in real-time based on the first portion and the second portion of transaction information – Note; the examiner interprets the tenant id as equivalent to user 135 that has online account to perform request for data center objects – See Col.2, lines 59-70); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Karkhanis. The motivation for doing so is to allow the system to authenticate the user in order to replicate data from one data center to another one in order to improve security and prevent any attacks from intruders.  
Regarding claim 3,
Barton  further teaches  
the second data center configured with an apply handler at the second data center, wherein the apply handler resolves a conflict at the second data center when a replicated resource already exists in response to a create operation by ignoring the change event message or fetching the resource from the first data center(¶0120 -.the destination container must exist before attempting the copy. To perform a move of the objects rather than a copy, a DELETE request is sent to the old object. A move is a COPY +DELETE. All metadata is preserved during the object copy. Note that an API user can set metadata on the request to copy the object ( either the PUT or the COPY) and the metadata will overwrite any conflicting keys on the target (new) object – ¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  
Regarding claim 4,
Barton  further teaches  
wherein the apply handler resolves a conflict at the second data center when the replicated resource does not exist in response to an  update operation by fetching the resource from the first data center (¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  










Regarding claim 8,
Barton  teaches a computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to operate a multi-tenant cloud system, the operating comprising: 

the first data center receiving an Application Programming Interface (API) request for the first client corresponding to a change to the resources, and generating a change log and corresponding change event message in response to the API request (¶  130 - this is done through the use of the standard APis used for containers, so that a user can ask for the listing of "datafile. segments", update a particular segment, or append to datafile by sending a new file object to the container "datafile. Segments." In one embodiment, the standard list/update/write/delete commands can similarly be used for segment modification. In a further embodiment, writes to the segment container are transparently synchronized with changes to the manifest so that the manifest is updated automatically. In another embodiment, the manifest is updated explicitly). 

computing a first hash corresponding to the first tenant ID of the change log to determine a first partition of a first queue at the first data center; and the first data center pushing the change event message to the second data center via an API call (¶  0065 - The  replicator compare stored entities in their storage pool 214 with each replica of that stored entity in other storage pools 214 in the file storage system 100 to ensure that all related replicas contain the latest version of the stored entity. In one embodiment, object replicators may use a hash list to quickly compare subsections of partitions, while container replicators and account replicators may use a combination of hashes and shared storage account metadata. In one embodiment, replicator updates of stored entities are push based. For example, replicators may compare the replica stored entities in their storage pools 214 with related replica stored entities in other storage pools in the file storage system 100, and if the replicator determines there is a difference between the replicas the replicator may then push the data that related replica stored entities in other storage pools need in order to be up to date. In one embodiment, the pushed updates include resyncing replicas to efficiently provide only the data needed by the out-of-date replica. Account and container replicators may either push missing data over HTTP or resync whole database files in the event it is determined that a push update will be inefficient – ¶  0065 - In one embodiment, APis for Ring, Account, Container, and other services are defined in terms of REST calls, typically executed over HTTP - Note, the examiner interprets the tenant ID as equivalent the user 202 of data center that has a user account as shown in Fig.3; ¶0034)). 

 wherein, in response to receiving the change event message, the second data center is configured to compute a second hash corresponding to the first tenant ID of the change log to determine a second partition of a second queue at the second data center, the first partition of the first queue equal to the second partition of the second queue (¶  0069 - object replicators associated with a storage pool 214 may use techniques known in the art, such as those used with the resync algorithm, on remote storage pools to determine appropriate data to push data to remote storage pools. However, as object replication times may increase using this method when the file storage system 100 gets sufficiently large, a hash of the contents for each suffix directory may instead be saved to a per-partition bashes file, and the bash for a given suffix directory is then invalidated when the contents of that suffix directory are modified. The object replicator may then read these hash files, calculate any invalidated hashes, and transmit the hashes to each remote storage pool 214 that should hold the partition, and only suffix directories with differing hashes on the remote server are then resynced. After pushing data to the remote storage pools 214, each resynced suffix directory has its hashes recalculated – ¶  0067 - After all new records have been pushed to the remote database, the syncab!e (which lists which remote databases a local database is m sync with) of the local database is pushed to the remote database so the remote database knows it's now in sync with database 'that the local database bas previously synchronized with. If a database replica (e.g., an account replica or container replica) is found to be missing entirely from a storage pool 214 that it should exist in – ¶  0039 - The mapping of a given partition to a plurality of storage pools 214 creates a plurality of partition replicas of that partition (e.g., equal to the number of storage pools 214 the partition is mapped to.) For example, when a given partition is mapped to 3 storage pools 214 that are in different zones, 3 partition replicas of that partition are created. ).  


Barton teaches allowing the client to authenticate to the data centers (¶  0087). However, Barton does not explicitly teach 

at a first data center, authenticating a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources


Karkhanis teaches 
at a first data center, authenticating a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources (Abstract, Col 1,lines 25-40 - a system comprises a plurality of data centers communicatively coupled by a network. The data centers include an assigned data center and a second data center. The assigned data center receives a request for a session, determines the session passes authentication, and communicates session information to the second data center indicating the session passes authentication. The assigned data center also receives a first message comprising a first portion of transaction information and communicates synchronization data for replicating the first portion of transaction information at the second data center. The second data center receives a second message comprising a second portion of transaction information. The system facilitates a financial transaction in real-time based on the first portion and the second portion of transaction information - Note; the examiner interprets the tenant id as equivalent to user 135 that has online account to perform request for data center objects – See Col.2, lines 59-70); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Karkhanis. The motivation for doing so is to allow the system to authenticate the user in order to replicate data from one data center to another one in order to improve security and prevent any attacks from intruders.  
Regarding claim 10,
Barton  further teaches  
the second data center configured with an apply handler at the second data center, wherein the apply handler resolves a conflict at the second data center when a replicated resource already exists in response to a create operation by ignoring the change event message or fetching the resource from the first data center(¶0120 -.the destination container must exist before attempting the copy. To perform a move of the objects rather than a copy, a DELETE request is sent to the old object. A move is a COPY +DELETE. All metadata is preserved during the object copy. Note that an API user can set metadata on the request to copy the object ( either the PUT or the COPY) and the metadata will overwrite any conflicting keys on the target (new) object – ¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  
Regarding claim 11,
Barton  further teaches  
wherein the apply handler resolves a conflict at the second data center when the replicated resource does not exist in response to an  update operation by fetching the resource from the first data center (¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  

Regarding claim 15,
Barton  teaches a  multi-tenant cloud system data center comprising:

a data stored coupled to the admin service; wherein the admin service is adapted to  receive an Application Programming Interface (API) request for the first client corresponding to a change to the resources, and generating a change log and corresponding change event message in response to the API request (¶  130 - this is done through the use of the standard APis used for containers, so that a user can ask for the listing of "datafile. segments", update a particular segment, or append to datafile by sending a new file object to the container "datafile. Segments." In one embodiment, the standard list/update/write/delete commands can similarly be used for segment modification. In a further embodiment, writes to the segment container are transparently synchronized with changes to the manifest so that the manifest is updated automatically. In another embodiment, the manifest is updated explicitly). 

computing a first hash corresponding to the first tenant ID of the change log to determine a first partition of a first queue at the first data center; and the first data center pushing the change event message to the second data center via an API call (¶  0065 - The  replicator compare stored entities in their storage pool 214 with each replica of that stored entity in other storage pools 214 in the file storage system 100 to ensure that all related replicas contain the latest version of the stored entity. In one embodiment, object replicators may use a hash list to quickly compare subsections of partitions, while container replicators and account replicators may use a combination of hashes and shared storage account metadata. In one embodiment, replicator updates of stored entities are push based. For example, replicators may compare the replica stored entities in their storage pools 214 with related replica stored entities in other storage pools in the file storage system 100, and if the replicator determines there is a difference between the replicas the replicator may then push the data that related replica stored entities in other storage pools need in order to be up to date. In one embodiment, the pushed updates include resyncing replicas to efficiently provide only the data needed by the out-of-date replica. Account and container replicators may either push missing data over HTTP or resync whole database files in the event it is determined that a push update will be inefficient – ¶  0065 - In one embodiment, APis for Ring, Account, Container, and other services are defined in terms of REST calls, typically executed over HTTP - Note, the examiner interprets the tenant ID as equivalent the user 202 of data center that has a user account as shown in Fig.3; ¶0034)). 

 wherein, in response to receiving the change event message, the second data center is configured to compute a second hash corresponding to the first tenant ID of the change log to determine a second partition of a second queue at the second data center, the first partition of the first queue equal to the second partition of the second queue (¶  0069 - object replicators associated with a storage pool 214 may use techniques known in the art, such as those used with the resync algorithm, on remote storage pools to determine appropriate data to push data to remote storage pools. However, as object replication times may increase using this method when the file storage system 100 gets sufficiently large, a hash of the contents for each suffix directory may instead be saved to a per-partition bashes file, and the bash for a given suffix directory is then invalidated when the contents of that suffix directory are modified. The object replicator may then read these hash files, calculate any invalidated hashes, and transmit the hashes to each remote storage pool 214 that should hold the partition, and only suffix directories with differing hashes on the remote server are then resynced. After pushing data to the remote storage pools 214, each resynced suffix directory has its hashes recalculated – ¶  0067 - After all new records have been pushed to the remote database, the syncab!e (which lists which remote databases a local database is m sync with) of the local database is pushed to the remote database so the remote database knows it's now in sync with database 'that the local database bas previously synchronized with. If a database replica (e.g., an account replica or container replica) is found to be missing entirely from a storage pool 214 that it should exist in – ¶  0039 - The mapping of a given partition to a plurality of storage pools 214 creates a plurality of partition replicas of that partition (e.g., equal to the number of storage pools 214 the partition is mapped to.) For example, when a given partition is mapped to 3 storage pools 214 that are in different zones, 3 partition replicas of that partition are created. ).  


Barton teaches allowing the client to authenticate to the data centers (¶  0087). However, Barton does not explicitly teach 

an admin service that is adapted to authenticate a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources


Karkhanis teaches 
an admin service that is adapted to authenticate a first client corresponding to a first tenant ID and storing resources that correspond to the first client, the first data center in communication with a second data center that is configured to authenticate the first client and replicate the resources  (Abstract, Col 1,lines 25-40 - a system comprises a plurality of data centers communicatively coupled by a network. The data centers include an assigned data center and a second data center. The assigned data center receives a request for a session, determines the session passes authentication, and communicates session information to the second data center indicating the session passes authentication. The assigned data center also receives a first message comprising a first portion of transaction information and communicates synchronization data for replicating the first portion of transaction information at the second data center. The second data center receives a second message comprising a second portion of transaction information. The system facilitates a financial transaction in real-time based on the first portion and the second portion of transaction information - Note; the examiner interprets the tenant id as equivalent to user 135 that has online account to perform request for data center objects – See Col.2, lines 59-70); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Karkhanis. The motivation for doing so is to allow the system to authenticate the user in order to replicate data from one data center to another one in order to improve security and prevent any attacks from intruders.
Regarding claim 17,
Barton  further teaches  
the second data center configured with an apply handler at the second data center, wherein the apply handler resolves a conflict at the second data center when a replicated resource already exists in response to a create operation by ignoring the change event message or fetching the resource from the first data center(¶0120 -.the destination container must exist before attempting the copy. To perform a move of the objects rather than a copy, a DELETE request is sent to the old object. A move is a COPY +DELETE. All metadata is preserved during the object copy. Note that an API user can set metadata on the request to copy the object ( either the PUT or the COPY) and the metadata will overwrite any conflicting keys on the target (new) object – ¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  
Regarding claim 18,
Barton  further teaches  
wherein the apply handler resolves a conflict at the second data center when the replicated resource does not exist in response to an  update operation by fetching the resource from the first data center (¶0150 - . Copy-on-write functionality described above is also sufficient to implement software transactional memory relative to the segmented file. After creating a second manifest to track changes made by a write, the first and second manifests can be evaluated for conflicting changes. If there are no conflicting changes, then the two manifests can be merged and a single manifest provided going forward. If there are conflicting changes, then the changes localized to the second manifest can be discarded and an error returned to the user).  



Claims 2,9,16  are rejected under 35 U.S.C. 103 as being unpatentable over of Barton in view of Karkhanis further in view of Subramanyam et al. Publication No. US 2014/0372702 A1 (Subramanyam hereinafter) 
Regarding claim 2,
Barton  does not explicitly teach 
wherein the first queue is a first sharded queue
However, Subramanyam teaches 
wherein the first queue is a first sharded queue  (Abstract - Messages from a plurality of enqueuers are stored in a plurality of shards of a sharded queue. Messages from a first enqueuer are stored in a first shard. A queue table corresponding to the sharded queue is maintained – Fig.5; ¶010; ¶0118 - When first enqueuing to a sharded queue, an enqueue session chooses a shard associated with the queue and always uses the same shard. The enqueue affinity ensures JMS session ordering requirements are met in the absence of failures because every dequeuer will see the messages each enqueuer enqueued in the correct order).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Subramanyam. The motivation for doing so is to allow the system to enqueue messages in the same queue such that a dequeue session can access the messages of each enqueuer in chronological order (Subramanyam – ¶0105).

Regarding claim 9,
Barton  does not explicitly teach 
wherein the first queue is a first sharded queue
However, Subramanyam teaches 
wherein the first queue is a first sharded queue  (Abstract - Messages from a plurality of enqueuers are stored in a plurality of shards of a sharded queue. Messages from a first enqueuer are stored in a first shard. A queue table corresponding to the sharded queue is maintained – Fig.5; ¶010; ¶0118 - When first enqueuing to a sharded queue, an enqueue session chooses a shard associated with the queue and always uses the same shard. The enqueue affinity ensures JMS session ordering requirements are met in the absence of failures because every dequeuer will see the messages each enqueuer enqueued in the correct order).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Subramanyam. The motivation for doing so is to allow the system to enqueue messages in the same queue such that a dequeue session can access the messages of each enqueuer in chronological order (Subramanyam – ¶0105).
Regarding claim 16,
Barton  does not explicitly teach 
wherein the first queue is a first sharded queue
However, Subramanyam teaches 
wherein the first queue is a first sharded queue  (Abstract - Messages from a plurality of enqueuers are stored in a plurality of shards of a sharded queue. Messages from a first enqueuer are stored in a first shard. A queue table corresponding to the sharded queue is maintained – Fig.5; ¶010; ¶0118 - When first enqueuing to a sharded queue, an enqueue session chooses a shard associated with the queue and always uses the same shard. The enqueue affinity ensures JMS session ordering requirements are met in the absence of failures because every dequeuer will see the messages each enqueuer enqueued in the correct order.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Subramanyam. The motivation for doing so is to allow the system to enqueue messages in the same queue such that a dequeue session can access the messages of each enqueuer in chronological order (Subramanyam – ¶0105).

Claims 5,12 are rejected under 35 U.S.C. 103 as being unpatentable over of Barton in view of Karkhanis further in view of Shalita et al. Publication No. US 2016/0087880 A1 (Shalita hereinafter) 


Regarding claim 5,

Barton teaches a first data center (¶0130) .However, Barton does not explicitly teach 
a plurality of tenants each having a corresponding partition in the first queue.  

Shalita teaches 
a plurality of tenants each having a corresponding partition in the first queue (¶0017; Claim1, Abstract receiving requests from multiple users, each user being assigned to a partition, wherein some of the multiple users having a common social attribute are assigned to a same partition; locating, for each request, a node on a hash structure based on an identifier corresponding to a partition to which a user associated with the request is assigned; and sending the requests to the nodes, wherein requests of some of the multiple users assigned to the same partition are sent to a same node - The bucket identifier is associated with a partition with more local edges within the partition than across partitions. The mapping between the first user and bucket identifier is stored in a mapping table 215).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Shalita. The motivation for doing so is to allow the system to use a "consistent hash ring" to route requests of users to the frontend cluster that has the cached data.

Regarding claim 12,

Barton teaches a first data center (¶0130) .However, Barton does not explicitly teach 
a plurality of tenants each having a corresponding partition in the first queue.  

Shalita teaches 
a plurality of tenants each having a corresponding partition in the first queue (¶0017; Claim1, Abstract receiving requests from multiple users, each user being assigned to a partition, wherein some of the multiple users having a common social attribute are assigned to a same partition; locating, for each request, a node on a hash structure based on an identifier corresponding to a partition to which a user associated with the request is assigned; and sending the requests to the nodes, wherein requests of some of the multiple users assigned to the same partition are sent to a same node - The bucket identifier is associated with a partition with more local edges within the partition than across partitions. The mapping between the first user and bucket identifier is stored in a mapping table 215).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Shalita. The motivation for doing so is to allow the system to use a "consistent hash ring" to route requests of users to the frontend cluster that has the cached data.

Claims 6,13,19  rejected under 35 U.S.C. 103 as being unpatentable over of Barton in view of Karkhanis further in view of Bourbonnais et al. Patent No. US 10.229,152 B2 ( Bourbonnais hereinafter) 
Regarding claim 6,
Barton  does not explicitly teach 

wherein the apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry.

However,  Bourbonnais teaches 

apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry (Fig.1, Col.2, lines 50-60 -A timeframe that encompasses the records of the target table having the inconsistency can be determined. The timeframe can be delimited by a commit timestamp or a log sequence number. Consistency between the target table and the source table can be automatically restored for the determined timeframe through use of a reactive apply process. Transactions performed upon the target table by the reactive apply process can be performed in parallel – Col.6, lines 60-65 -The inconsistency between the records can be caused by various operations,
including, but not limited to, the records could have been copied into the target table while the records in the source table were being updated -See Also Col.7,lines 25 -35),


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Bourbonnais. The motivation for doing so is to allow the system to detect  inconsistency between records in a logs and resolve unique constraint/index violations encountered due to target point in time inconsistencies (Bourbonnais  - Col.2, lines 33-40, Col.4, lines 40-45 ).

Regarding claim 13,
Barton  does not explicitly teach 

wherein the apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry.

However,  Bourbonnais teaches 

apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry (Fig.1, Col.2, lines 50-60 -A timeframe that encompasses the records of the target table having the inconsistency can be determined. The timeframe can be delimited by a commit timestamp or a log sequence number. Consistency between the target table and the source table can be automatically restored for the determined timeframe through use of a reactive apply process. Transactions performed upon the target table by the reactive apply process can be performed in parallel – Col.6, lines 60-65 -The inconsistency between the records can be caused by various operations,
including, but not limited to, the records could have been copied into the target table while the records in the source table were being updated -See Also Col.7,lines 25 -35),


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Bourbonnais. The motivation for doing so is to allow the system to detect  inconsistency between records in a logs and resolve unique constraint/index violations encountered due to target point in time inconsistencies (Bourbonnais  - Col.2, lines 33-40, Col.4, lines 40-45 ).



Regarding claim 19,
Barton  does not explicitly teach 

wherein the apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry.

However,  Bourbonnais teaches 

apply handler resolves conflicts by comparing an operation timestamp of the change log with an update time stamp of a target entry (Fig.1, Col.2, lines 50-60 -A timeframe that encompasses the records of the target table having the inconsistency can be determined. The timeframe can be delimited by a commit timestamp or a log sequence number. Consistency between the target table and the source table can be automatically restored for the determined timeframe through use of a reactive apply process. Transactions performed upon the target table by the reactive apply process can be performed in parallel – Col.6, lines 60-65 -The inconsistency between the records can be caused by various operations,
including, but not limited to, the records could have been copied into the target table while the records in the source table were being updated -See Also Col.7,lines 25 -35),


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Bourbonnais. The motivation for doing so is to allow the system to detect  inconsistency between records in a logs and resolve unique constraint/index violations encountered due to target point in time inconsistencies (Bourbonnais  - Col.2, lines 33-40, Col.4, lines 40-45 ).

Claims 7,14,20   rejected under 35 U.S.C. 103 as being unpatentable over of Barton in view of Karkhanis further in view of Edukulla et al. Patent No. US 10,846,302 B1 ( Edukulla hereinafter)
Regarding claim 7,
Barton  does not explicitly teach 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries

However, Edukulla teaches 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries (Col.2, lines 10-20 -  source tombstone data store may be used to maintain a record of deletion events for the key in the source data store. In one embodiment, a previously deleted key may be recreated and/or modified in the source data store. Instead of using a restarted sequence number for a subsequent recreation or modification event, later (post-deletion) events may be assigned sequence numbers that continue the sequence that included the deletion For example, if a deletion event for the key is assigned a vector version of [3,0], then a subsequent recreation event for the key may be assigned a vector version of [ 4, OJ in the same sequence rather than a vector version of [1, OJ in a new sequence. In one embodiment, a sequence identifier for a new (post deletion) event may be generated by adding the sequence identifier of the deletion to the sequence identifier of the new event in a restarted sequence Events and their sequence identifiers may be provided to the destination side and logged in a destination tombstone data store. The destination tombstone data store and the sequence numbers stored therein may be used to derive the logical order of events and 30 determine which events to apply to the destination data store and which events to discard. For example, if the latest event applied to the destination data store is a deletion event with vector clock [3, OJ, then a modification event with vector clock [5, OJ may be applied to the destination).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Edukulla. The motivation for doing so is to allow the system to  maintain records of events such that the correct order of incoming events may be determined on the destination side (Edukulla  - Col.3, lines 10-20 ).
Regarding claim 14,
Barton  does not explicitly teach 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries

However, Edukulla teaches 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries (Col.2, lines 10-20 -  source tombstone data store may be used to maintain a record of deletion events for the key in the source data store. In one embodiment, a previously deleted key may be recreated and/or modified in the source data store. Instead of using a restarted sequence number for a subsequent recreation or modification event, later (post-deletion) events may be assigned sequence numbers that continue the sequence that included the deletion For example, if a deletion event for the key is assigned a vector version of [3,0], then a subsequent recreation event for the key may be assigned a vector version of [ 4, OJ in the same sequence rather than a vector version of [1, OJ in a new sequence. In one embodiment, a sequence identifier for a new (post deletion) event may be generated by adding the sequence identifier of the deletion to the sequence identifier of the new event in a restarted sequence Events and their sequence identifiers may be provided to the destination side and logged in a destination tombstone data store. The destination tombstone data store and the sequence numbers stored therein may be used to derive the logical order of events and 30 determine which events to apply to the destination data store and which events to discard. For example, if the latest event applied to the destination data store is a deletion event with vector clock [3, OJ, then a modification event with vector clock [5, OJ may be applied to the destination).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Edukulla. The motivation for doing so is to allow the system to maintain records of events such that the correct order of incoming events may be determined on the destination side (Edukulla  - Col.3, lines 10-20 )
Regarding claim 20,
Barton  does not explicitly teach 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries

However, Edukulla teaches 
wherein the apply handler resolves conflicts by maintaining a tombstone of deleted entries when applying out of sequence modify changes on already deleted target entries (Col.2, lines 10-20 -  source tombstone data store may be used to maintain a record of deletion events for the key in the source data store. In one embodiment, a previously deleted key may be recreated and/or modified in the source data store. Instead of using a restarted sequence number for a subsequent recreation or modification event, later (post-deletion) events may be assigned sequence numbers that continue the sequence that included the deletion For example, if a deletion event for the key is assigned a vector version of [3,0], then a subsequent recreation event for the key may be assigned a vector version of [ 4, OJ in the same sequence rather than a vector version of [1, OJ in a new sequence. In one embodiment, a sequence identifier for a new (post deletion) event may be generated by adding the sequence identifier of the deletion to the sequence identifier of the new event in a restarted sequence Events and their sequence identifiers may be provided to the destination side and logged in a destination tombstone data store. The destination tombstone data store and the sequence numbers stored therein may be used to derive the logical order of events and 30 determine which events to apply to the destination data store and which events to discard. For example, if the latest event applied to the destination data store is a deletion event with vector clock [3, OJ, then a modification event with vector clock [5, OJ may be applied to the destination).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barton to include the teachings of Edukulla. The motivation for doing so is to allow the system to  maintain records of events such that the correct order of incoming events may be determined on the destination side (Edukulla  - Col.3, lines 10-20 ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445